DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendments
Applicant's amendments and remarks, filed 11/16/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 9-28 are currently under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 14/765,765, filed 08/04/2015, now abandoned, and names the inventor or at least one joint inventor named in the prior application. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT371 of PCT/US2014/014728, filed 02/04/2014, is acknowledged.
Priority claiming the benefit of US Provisional Application 61/760,539, filed 02/04/2013 and US Provisional Application 61/772,318, filed 03/04/2013, are acknowledged.
Response to Arguments
Applicant’s arguments filed 11/16/2021 regarding claim rejections under 35 USC 112 and 103 have been fully considered and found not persuasive for the following reasons.
electrically coupled to a power source ... ."” with “"each sector can be separately powered, such as by a separate wire back to a common power source."” as in [0047] of the specification, these references are sufficient to describe “wherein the at least one multi-sectored transducer is not mechanically subdivided”.
In response, the examiner is considering the paragraph [0047] which is directing the description to Fig.1B wherein the ”one or more transducers” are sectored with a notch or several notches and wherein the sectors are activated electrically according to [0047] and [0048]. Therefore from the examiner consideration, the response provided by the Applicant is directing to the activation of the sector as being activated electrically and wherein the interpretation of “not mechanically subdivided” can be interpreted within the BRI interpretation for the term “divided” with the meaning of “separated”/”split is parts”, with the limitation directed to sectors with possible notches but activated electrically as claimed. Therefore the examiner is withdrawing the claim rejection under 35 USC 112(a) and will direct the interpretation of the invention as being “not mechanically subdivided” as to the sector being activated electrically.
Regarding the rejections under 35 USC 112(b), Applicant appears to argue (on pages 7-8), that since the independent claim 9 has been amended with “"the multi-sectored transducer is a single tubular transducer so as to be not mechanically subdivided."” as with [0048] of the specification “”the multi-angular sectored design allows a single tubular transducer, to be sub-divided, not mechanically, but electrically...” and Fig.1A showing the “transducers” graphically with no mechanical division across the length of the “transducers” with the appearance of no physical separation between the different sectors.
In response, the examiner notes that the reference of Fig.1A is directing to a graphic representation of the “transducers” in plural which adds to the confusion to the intended interpretation of the claim limitation. Additionally, as presented for the claim rejection under 35 
 Regarding claim rejections under 35 USC 103, Applicant amended the independent claims with new subject matter “the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided” and “wherein the at least one multi-sectored transducer, [[is]] not mechanically subdivided, [[and]] is electrically coupled to a power source and produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region” changing the scope of the claim, therefore necessitating new grounds of rejection. The examiner is considering new references to address the amended limitations.
The Applicant argues (on pages 10) that Matthew does not teach the amended limitations since Matthew teaches an array of sector elements (Matthew Fig. 2.1) which are not making a single tubular transducer. 
In response, the examiner agrees with the Applicant and will consider, in view of the Applicant responses above to the claim rejections under 35 USC 112(a) and 112(b) with a BRI interpretation as provided above, new grounds of rejection with new references to address the amended limitations in order to advance the prosecution more clearly.
Claim Rejections - 35 USC§ 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) in view of Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003) and in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011).
Regarding claim 9, Ingle teaches apparatus and methods of using them (Title and abstract) of thermally remodeling a collageneous structure (Title, abstract “methods, and systems for shrinking collagenated tissues” and “Cooled electrodes may be used to chill an intermediate engaged tissue so as to cause the maximum temperature difference between the target tissue and the intermediate tissue prior to initiating RF heating. This allows the dimensions of tissue reaching the treatment temperature to be controlled and/or minimized, the dimensions of protected intermediate tissue to be maximized, and the like) comprising: determining a target region for a treatment by mapping a target treatment depth and a target treatment zone (abstract “selectively target the fascia” with [0003] “selectively heating and shrinking tissues” with [0124]-[0125] knowledge of controlling the depth effect as known in the art [0012] therefore reading on determining/selecting a target region for a treatment with selecting a target for treatment includes mapping a target treatment depth and a target treatment zone), the target treatment region selected from a group consisting of an endopelvic fascia, a vaginal sphincter, a pubourethral ligament, a striated urethral sphincter, and a levator ani, the target treatment zone including a mid-urethral position ([0027] “so as to shrink the endopelvic fascia therebetween and thereby inhibit incontinence”). Ingle teaches also inserting a catheter of a catheter-based ultrasound applicator into a urethra, [...the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided...] (Figs.13A-13M and [0116], [0143] using catheter for cooling the transducer, with [0031] inserting, via transurethral insertion, the catheter/probe into the bladder into a urethra wherein the probe uses a low power density ultrasound transducer [0040]). 
Ingle teaches positioning the [...at least one multi-sectored...] transducer at the target treatment zone under real-time image guidance ([0150]-[0151] “For example, a computer controller may display the location of fixed reference points (such as bony structures) together with a representation of the physical location of the probe. Such a display would help illustrate the location relative to the bony structures, which may help the user dynamically guide the probe to the desired treatment area” reading on a real time image guidance to place the probe at the treatment zone).
Ingle teaches also rotationally orienting the catheter-based ultrasound applicator so as to not treat a vaginal wall adjacent the urethra (Fig.13 with focused heating selectively targeting EF  endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment, with [0152] the use of a cooling control system “which can protect intermediate tissues outside the treatment zone” therefore reading the system orienting and focusing the treatment so as not to treat the tissue outside the endopelvic fascia therefore the vaginal wall adjacent the urethra).
Ingle teaches selectively heating the target region by applying acoustic energy from [...the at least one multi-sectored...] transducer (Fig.13 with focused heating selectively targeting wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region...], the selectively heating raising a temperature of the target treatment region to between 60°C and 80°C ([0080]) which is overlapping the claimed range of 50 degrees Celsius and 75 degrees Celsius. One of ordinary skill in the art would have found as obvious to apply the teachings of Ingle to the claimed range since one of ordinary skill in the art would recognize according to the Court for overlapping range of temperature of treatment that it would have been obvious optimizing a thermal treatment would depends on the choice of the exposure temperature and also the time of exposure which is not presently positively claimed. The motivation would have to provide an optimal temperature of treatment for tissue presenting different thermal properties as suggested by Ingle ([0187] treatment dependent on the electrical and thermal conductivity of tissues).  
Ingle teaches also circulating a coolant through a cooling system of the catheter-based ultrasound applicator, the cooling system comprising an inlet configured to introduce the coolant into the catheter and an outlet configured to allow the coolant to exit the catheter, the coolant configured to circulate through the catheter-based ultrasound applicator to cool the catheter-based ultrasound applicator (Fig. 13D and [0152] with the cooling system with the flow of water as the coolant fluid within the catheter with an inlet #318 to introduce the coolant inside the catheter 300 and circulate the coolant through the inside catheter as 316 around the transducer 308 and an outlet as in Fig. 10 and [0121] with cooling fluid conduits #78 for fluid inlet and outlet) and acoustically couple the [...at least one multi-sectored...] transducer to a tissue ([0123] cooling liquid being water which on of ordinary skill in the art would 
Ingle teaches tightening and remodeling of the collagenous structure of the target treatment region (Title, abstract “methods, and systems for shrinking collagenated tissues” with the target treatment region being as in Fig.13 with focused heating selectively targeting EF endopelvic fascia, with “shrinking” reading on tightening and remodeling as change in the geometrical structure of the EF) [...wherein each of the plurality of angular transducer energy zones is independently operable...].
Ingle does not teach specifically the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region, acoustically couple the at least one multi-sectored transducer to a tissue, and wherein each of the plurality of angular transducer energy zones is independently operable as in claim 9.
However, Diederich teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) an apparatus for ultrasound treatment (Title and abstract) comprising: a catheter ([0025], [0080] and Fig.6 #102), with at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided (Figs.3 and 6 transducer #64, with [0083] tubular piezoelectric transducer and [0090] with multi-sectors and wherein Fig.7B [0093]-[0094] shows one embodiment of a single transducer with notches 130 with each sector 140, 142 and 144 activated separately but not mechanically separated or divided) in communication with the catheter (Fig.6 #64 at the tip of the catheter), wherein the at least one multi-sectored transducer not mechanically subdivided [...is electrically coupled to a power source and...]  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region ([0090]-[0095] and Fig.7B angular sectors from 60 to 180 degrees individually wired); wherein each sector of the multi-sectored transducer is independently operable ([0090]-[0095]) and a cooling system ([0026], [0081]) with the coolant configured to acoustically couple the at least one transducer to a tissue ([0110], [0125] coolant is water and “to couple the ultrasound energy to the tissue”). 
Additionally, Keidar teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) that it is common knowledge to design and use in the art of ablation of tissue a tubular transducer as a sectorized single unit (Fig.2 and col.12 3rd ¶ “the ablation element 120 located circumferentially about an axial centerline” or transducer 120) with the same structure that that of Diederich (Fig. 3C and col.13 4th ¶ with the notching grooves and an internal electrode 302 external electrodes 304 around the single piece of tubular piezo-electric transducer 303 that electrically separate each sector with “By controlling the driving power and operating frequency to each individual sector, the ultrasonic driver 340 can enhance the uniformity of the acoustic energy beam around the transducer 300, as well as can vary the degree of heating (i.e., lesion control) in the angular dimension”) therefore describing wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region wherein each sector of the multi-sectored transducer is independently operable as claimed in claim 9. Additionally, Azhari teaches the use of the same ultrasound transducer for high intensity focused ultrasound and for low intensity focused ultrasound ([0065]-[0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle with the the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region, acoustically couple the at least one multi-sectored transducer to a tissue, and wherein each of the plurality of angular transducer energy zones is independently operable, since one of ordinary skill in the art would recognize that using a single tubular ultrasonic transducer with multiple sectors not mechanically subdivided independently controlled emitting radially from the catheter longitudinal axis was routine and conventional in the art, as taught by Diederich, and since each sector of the not mechanically subdivided transducer is known in the art to be configured to be electrically separated for activation for emitting sectored ultrasonic heat treatment as taught by Keidar and since water was known in the art to be a commonly used coupling liquid for ultrasonic transducer for medical application as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound while Keidar teaches similar prior art with electrically subdivided transducer and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaching the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding the dependent claims 10-13, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar and Azhari.
Regarding claim 10, Diederich teaches the use of a deployable thermocouple ([0076] “designed to deploy into the target zone”) wherein Ingle teaches that the target zone is the EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar and Azhari with deploying a thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure, deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia and monitoring the temperature and an ultrasound dose in the endopelvic fascia, since one of ordinary skill in the art would recognize that using a deployable thermocouple toe temperature sensing and monitoring the heating dose to a target tissue such as EF for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding claim 11, Ingle teaches the heating of the target being performed from 60°C to 80°C as previously discussed for a heat time of about 5 minutes ([0071]) while Diederich teaches the heating time of 5 to 10 minutes for creating substantial size thermal lesions ([0113]) therefore 
Regarding claim 12, Ingle teaches also after a desired temperature and a desired ultrasound dose are achieved, deactivating one or more angular transducer energy zones of the at least one multi-sectored transducer (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment with [0016] control system to energize the probe in response to the monitored temperature to reach maximum temperature and [0082] maximum power delivered) as in claim 12.
Regarding claim 13, as previously discussed for claims 11, Diederich teaches the at least one multi-sectored transducer with 3 angular sectors wherein each angular sectors are independently adjusted with different levels for the frequency used and for the power used ([0094] “Each segment may be operated independently and/or concurrently, and adjusted according to different levels (e.g. power from 0 to max, frequency, and emission time) for desired coagulation or distribution”) therefore reading on delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different as claimed in claim 13.
  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar and Azhari with delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy . 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) in view of Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003) and in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) as applied to claims 9-13, and further in view of Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002).
Ingle, Diederich, Keidar and Azhari teach apparatus and methods to use it as set forth above.
Ingle, Diederich, Keidar and Azhari do not specifically teach inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer as in claim 14.
However, Cioanta teaches within the same field of endeavor of thermal ablation of tissue such as prostate tissue surrounding the patient’s urethra (Title, abstract and Figs.1-3 and col.2 2nd ¶) the known design of an anchoring balloon inflated within the patient’s bladder (Fig.2A col.2 rd ¶ “bladder anchoring balloon) placed distally from the thermal treatment zone of the catheter within the urethra (Fig.2A col.2 3rd ¶ “catheter 20” with a treatment balloon 23 proximate to the desired treatment site)  therefore teaching inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer as claimed in claims 14 and 21 with the multi-sectored transducer of Diederich for providing the thermal treatment to the considered tissue.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar and Azhari with inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer, since one of ordinary skill in the art would recognize that providing and inflating a bladder anchoring balloon to settle the treatment catheter region within the urethra to treat tissue along the urethra of the patient was routine and conventional in the art, as taught by Cioanta and since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region of the urethra such as the prostate tissue, as suggested by Cioanta (Fig. 2A).






s 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) in view of Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003) in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) and in view of Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011). 
Regarding claim 15, all limitations of claim 15 are included within the limitations of claim 9 but for “propagating acoustic energy through the urethra and into the target urethral supporting tissue structure to affect immediate tightening and remodeling of the target urethral supporting tissue structure; and deactivating one or more of the at least one multi-sectored transducer after a desired temperature and a desired ultrasound dose are achieved” and for “and stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter”. As discussed for claim 9, Ingle teaches the propagation of acoustic energy through the urethra wall to the target EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment) reading on “propagating acoustic energy through the urethra and into the target urethral supporting tissue structure to affect immediate tightening and remodeling of the target urethral supporting tissue structure”. Additionally, Ingle teaches also after a desired temperature and a desired ultrasound dose are achieved, deactivating one or more angular transducer energy zones of the at least one multi-sectored transducer ([0016] control system to energize the probe in response to the monitored temperature to reach maximum temperature and [0082] maximum power delivered). Diederich teaches also a plurality of multi-sectored transducers in communication with the catheter ([0124]-[0125]), and the plurality of multi-sectored transducers are stacked (Fig.6 #64) to provide differential control along a length of the catheter ([0125]-[0128] and Fig.19 for monitoring stacking the at least one multi-sectored transducer [...end-to-end...] to provide differential control along a length of the catheter. 
However Ingle, Diederich, Heidar and Azhari do not specifically teach the stacking of the transducers end to end as in claim 15. 
However, Mathew teaches as discussed above for the design of the cylindrical array transducer as placed side by side that the cylindrical array transducer is a stacked of transducer elements as considered as transducer set placed end-to-end (Fig. 2-1) along the longitudinal axis and therefore configured to perform the same function than the stacking of transducers along that axis as the configuration of Diederich transducer set without the spacing of Diederich. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar and Azhari with stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter, since one of ordinary skill in the art would recognize that using several ultrasonic transducers with multiple sector independently controlled emitting radially from the catheter longitudinal axis placed along the axis of the catheter to transmit ultrasonic energy along a predetermined length of the catheter was routine and conventional in the art, as taught by Diederich and placing transducer arrays end-to-end to perform the same function would have been merely an engineering design consideration as taught by Mathew. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Therefore since Ingle, Diederich, Keidar, Azhari teach claim 9, with Diederich, Mathew teaching the additional structures for the transducer and Ingle teaching the additional limitations 
Regarding the dependent claims 16-18, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Azhari and Matthew.
Regarding claims 16, 17, Diederich teaches the use of a deployable thermocouple ([0076] “designed to deploy into the target zone”) wherein Ingle teaches that the target zone is the EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment) with the thermocouple providing feedback of temperature treatment ([0076] “sensor array 66 provides treatment verification and feedback so that only the desired treatment region or target zone is affected or monitoring the temperature and ultrasound dose in the target) therefore reading on deploying a thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure as in claim 16, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure as in claim 17.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar, Azhari and Matthew with deploying a thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure, deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia and monitoring the temperature and an ultrasound dose in the endopelvic fascia, since one of ordinary skill in the art would recognize that using a deployable thermocouple toe temperature sensing and monitoring the heating dose to a target tissue such as EF for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill 
Regarding claim 18, Ingle teaches the heating of the target being performed from 60°C to 80°C as previously discussed for a heat time of about 5 minutes ([0071]) while Diederich teaches the heating time of 5 to 10 minutes for creating substantial size thermal lesions ([0113]) therefore both anticipating the claimed limitation of raising the temperature of the endopelvic fascia to between 50 degrees Celsius and 75 degrees Celsius for a period of 30 seconds to 10 minutes as in claim 18.

Claims 19, 20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) in view of Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003) in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) and in view of Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011) as applied to claims 9-13, 15-18 and further in view of Diederich et al. (1999 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 46:1218-1228; Pub.Date 1999).
Ingle, Diederich, Keidar, Azhari and Matthew teach apparatus and methods to use it as set forth above.
Ingle, Diederich, Keidar, Azhari and Matthew do not specifically teach each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as in claim 19.
nd ¶) which is a similar behavior of having a two 180° sectored transducer utilizing only one of the sector to provide a specific thermal profile on the direction of the activated sector with a distribution of temperature between 50 and 75°C therefore reading on each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as claimed in claim 19. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar, Azhari and Matthew with each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts, since one of ordinary skill in the art would recognize that powering one angular segment of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts in order to provide a thermal profile within 50 to 75°C in the corresponding angular sector was routine and conventional in the art, as taught by Diederich’1999. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich and Diederich’1999 both use sectored ultrasonic transducers in vivo for hyperthermia treatments. The motivation would have been to achieve different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]) and Diederich (Fig.7 and Fig.8).
Regarding the dependent claim 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Azhari, Matthew and Diederich’1999.
Regarding claim 20, as previously discussed for claims 11, 13, 15, Diederich teaches the at least one multi-sectored transducer with 3 angular sectors wherein each angular sectors are .

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) in view of Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003) in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) and in view of Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011) as applied to claims 9-13, 15-18, and further in view of Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002).
Ingle, Diederich, Keidar, Azhari and Matthew teach apparatus and methods to use it as set forth above.
Ingle, Diederich, Keidar, Azhari and Matthew do not specifically teach inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer as in claim 21.
However, Cioanta teaches within the same field of endeavor of thermal ablation of tissue such as prostate tissue surrounding the patient’s urethra (Title, abstract and Figs.1-3 and col.2 2nd ¶) the known design of an anchoring balloon inflated within the patient’s bladder (Fig.2A col.2 rd ¶ “bladder anchoring balloon) placed distally from the thermal treatment zone of the catheter within the urethra (Fig.2A col.2 3rd ¶ “catheter 20” with a treatment balloon 23 proximate to the desired treatment site)  therefore teaching inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer as claimed in claims 14 and 21 with the multi-sectored transducer of Diederich for providing the thermal treatment to the considered tissue.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar, Azhari and Matthew with inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the anchor balloon positioned distal to the at least one multi-sectored transducer, since one of ordinary skill in the art would recognize that providing and inflating a bladder anchoring balloon to settle the treatment catheter region within the urethra to treat tissue along the urethra of the patient was routine and conventional in the art, as taught by Cioanta and since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region of the urethra such as the prostate tissue, as suggested by Cioanta (Fig. 2A).

Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) in view of Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003) in view of Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002) in view of Mathew (2011 PhD. .
Regarding claim 22, Ingle teaches apparatus and methods of using them (Title and abstract) for treating stress urinary incontinence, comprising: (Title, abstract) inserting a catheter of a catheter-based ultrasound applicator into a urethra,[... the catheter having at least one multi-sectored transducer and an anchor balloon, the anchor balloon positioned distal with respect to the at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided ;...] (Figs.13A-13M and [0116], [0143] using catheter for cooling the transducer, with [0031] inserting, via transurethral insertion, the catheter/probe into the bladder into a urethra wherein the probe uses a low power density ultrasound transducer [0040]), positioning the catheter by inflating the anchor balloon within a bladder ([0031] inserting, via transurethral insertion, the catheter/probe into the bladder into a urethra wherein the probe uses a low power density ultrasound transducer [0040] with using a balloon for sealing around the circumference of the probe as in Fig. 6) and rotationally orienting the [...at least one multi-sectored...] transducer so as to avoid treating a vaginal wall adjacent to the urethra (Fig.6 for placing the probe as in Fig. 13 with focused heating selectively targeting EF  endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment, with [0152] the use of a cooling control system “which can protect intermediate tissues outside the treatment zone” therefore reading the system orienting and focusing the treatment so as not to treat the tissue outside the endopelvic fascia therefore the vaginal wall adjacent the urethra); [...wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer...].
the catheter having at least one multi-sectored transducer and an anchor balloon, the anchor balloon positioned distal with respect to the at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided; wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer as in claim 22.
However, Diederich teaches an apparatus for ultrasound treatment (Title and abstract) comprising: a catheter ([0025], [0080] and Fig.6 #102), having at least one multi-sectored transducer (Figs.3 and 6 transducer #64, with [0083] tubular piezoelectric transducer and [0090] with multi-sectors and wherein Fig.7B [0093]-[0094] shows one embodiment of a single transducer with notches 130 with each sector 140, 142 and 144 activated separately but not mechanically separated or divided) in communication with the catheter (Fig.6 #64 at the tip of the catheter), wherein the at least one multi-sectored transducer not mechanically subdivided [...is electrically coupled to a power source and...]  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region ([0090]-[0095] and Fig.7B angular sectors from 60 to 180 degrees individually wired); wherein each sector of the multi-sectored transducer is independently operable ([0090]-[0095]) and a cooling system ([0026], [0081]) with the coolant configured to acoustically couple the at least one transducer to a tissue ([0110], [0125] coolant is water and “to couple the ultrasound energy to the tissue”). 
Additionally, Keidar teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) that it is common knowledge to design and use in the art of ablation of tissue a tubular transducer as a sectorized single unit (Fig.2 and col.12 3rd ¶ “the ablation element 120 located circumferentially about an axial centerline” or transducer 120) with the same structure that that of Diederich (Fig. 3C and col.13 4th ¶ with the the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided wherein each sector of the multi-sectored transducer is electrically independently operable as claimed in claim 22. 
Additionally, Cioanta teaches within the same field of endeavor of thermal ablation of tissue (Title, abstract and Figs.1-3 and col.2 2nd ¶) the known design of a first anchoring balloon inflated within the patient’s bladder (Fig.2A col.2 3rd ¶ “bladder anchoring balloon) and a second anchoring balloon within the urethra (Fig.2A col.2 3rd ¶ “catheter 20” with a treatment balloon 23 anchored within the urethra) therefore teaching inflating an anchor balloon of the catheter within the urethra therefore distal from the Ingle’s balloon for treatment placed within the bladder to maintain the catheter and treatment balloon in the proper positions. Therefore the teachings of Diederich, Keidar and Cioanta read on the insertion into the urethra of the catheter having at least one multi-sectored transducer and an anchor balloon, the anchor balloon positioned distal with respect to the at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided; wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer as claimed. Additionally, Diederich teaches regarding the transducer wherein each of the plurality of angular transducer energy zones is independently operable ([0090]-[0095]) and Diederich teaches a plurality of multi-sectored transducers in communication with the catheter ([0124]-[0125]), and the plurality of multi-sectored transducers are stacked (Fig.6 #64) to provide differential control along a length of the stacking the at least one multi-sectored transducer [...end-to-end...] to provide differential control along a length of the catheter
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, with the insertion into the urethra of the catheter having at least one multi-sectored transducer and an anchor balloon, the anchor balloon positioned distal with respect to the at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided; wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer, wherein each of the plurality of angular transducer energy zones is independently operable, since one of ordinary skill in the art would recognize that using ultrasonic transducer with multiple sector independently controlled emitting radially from the catheter longitudinal axis was routine and conventional in the art, as taught by Diederich and Keidar, and providing and inflating an anchoring balloon within the urethra distal from the bladder to settle the treatment region within the bladder to treat tissue of the patient was routine and conventional in the art, as taught by Cioanta and by Ingles since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich and Keidar. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich, Keidar and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region of the patient via the urethra, as suggested by Cioanta (Fig. 2A) and by Ingle (Fig. 6).
Ingle further teaches circulating a coolant through a cooling system coupled to the catheter, the cooling system comprising an inlet configured to introduce a coolant into the catheter and an outlet configured to allow the coolant to exit the catheter, the coolant configured to cool the catheter-based ultrasound applicator (Fig. 13D and [0152] with the cooling system with the flow of water as the coolant fluid within the catheter with an inlet #318 to introduce the coolant inside the catheter 300 and circulate the coolant through the inside catheter as 316 around the transducer 308 and an outlet as in Fig. 10 and [0121] with cooling fluid conduits #78 for fluid inlet and outlet) and acoustically couple the at least one multi-sectored transducer to a tissue ([0123] cooling liquid being water which on of ordinary skill in the art would recognize that water is commonly used as a matching liquid between ultrasound transducer and tissue of patient). Ingles teaches also propagating acoustic energy through the urethra into a target urethral supporting tissue structure to affect immediate tightening and remodeling of a collagenous structure of the target urethral supporting tissue structure (with the placement of the probe in the bladder with Fig. 13 probe with the ultrasound transducer with the target treatment region being as in Fig.13 with focused heating selectively targeting EF endopelvic fascia, with “shrinking” reading on tightening and remodeling as change in the geometrical structure of the EF.
Ingle, Diederich, Keidar and Cioanta do not specifically teach stacking the at least one multi-sectored transducer end-to-end as in claim 22.
However, Mathew teaches within the same field of endeavor of cylindrical ultrasound transducer (p.10-11) the development of cylindrical transducer array with transducer elements placed on top of each other as end-to-end (Fig. 2-1) therefore wherein annular set of elements interpreted as transducer are stacked end-to-end along the longitudinal axis of the cylindrical shape of the structure (Fig. 2-1) in order to perform the similar function than the transducer structure of Diederich (Fig. 6).  Additionally, Azhari teaches the use and control of the same ultrasound transducer for high intensity focused ultrasound and for low intensity focused ultrasound ([0065]-[0066]).

Regarding the dependent claims 23-25, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Cioanta, Mathew and Azhari.
Regarding claim  23, 24, Diederich teaches the use of a deployable thermocouple ([0076] “designed to deploy into the target zone”) wherein Ingle teaches that the target zone is the EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment) with the thermocouple providing feedback of temperature treatment ([0076] “sensor array 66 provides treatment verification and feedback so that only the desired treatment region or target zone is affected or monitoring the temperature and ultrasound dose in 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar, Cioanta, Mathew and Azhari with deploying a thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure, deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia and monitoring the temperature and an ultrasound dose in the endopelvic fascia, since one of ordinary skill in the art would recognize that using a deployable thermocouple toe temperature sensing and monitoring the heating dose to a target tissue such as EF for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding claim 25, Ingle teaches the heating of the target being performed from 60°C to 80°C as previously discussed for a heat time of about 5 minutes ([0071]) while Diederich teaches the heating time of 5 to 10 minutes for creating substantial size thermal lesions ([0113]) therefore both anticipating the claimed limitation of raising the temperature of the endopelvic fascia to between 50 degrees Celsius and 75 degrees Celsius for a period of 30 seconds to 10 minutes as in claim 25.

s 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007) in view of Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003) in view of Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002) in view of Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011) and in view of Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) as applied to claims 22-25 and further in view of Diederich et al. (1999 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 46:1218-1228; Pub.Date 1999).
Ingle, Diederich, Keidar, Cioanta, Mathew and Azhari teach apparatus and methods to use it as set forth above.
Ingle, Diederich, Keidar, Cioanta, Mathew and Azhari do not specifically teach each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as in claim 26.
However Diederich’1999 teaches within the same field of endeavor of hyperthermia treatments with sectored transducers (Title and abstract) the in vivo thermal profile for one 180° sectored transducer reaching an angular temperature profile between 50 and 75°C (Fig.7 and Fig.8) when one 180° sector of the transducer is to produce 3W or 5.5W acoustic power output (p.1226 col.1 2nd ¶) which is a similar behavior of having a two 180° sectored transducer utilizing only one of the sector to provide a specific thermal profile on the direction of the activated sector with a distribution of temperature between 50 and 75°C therefore reading on each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as claimed in claim 26. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar, Cioanta, Mathew and Azhari with each sector of the multi-sectored transducer to produce energy in a range 
Regarding the dependent claims 27 and 28, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Cioanta, Mathew, Azhari and Diederich’1999.
Regarding claim 27, Ingle teaches also after a desired temperature and a desired ultrasound dose are achieved, deactivating one or more angular transducer energy zones of the at least one multi-sectored transducer ([0016] control system to energize the probe in response to the monitored temperature to reach maximum temperature and [0082] maximum power delivered) as in claim 27.
Regarding claim 28, Diederich teach comprising a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system ([0026], [0081], Fig.6 #108).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system-method of Ingle, Diederich, Keidar, Cioanta, Mathew, Azhari and Diederich’1999 with a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system, since one of ordinary skill in the art would recognize that using a cooling balloon in communication with the transducer was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793